Case: 6:20-cr-00011-REW-HAI Doc #: 7 Filed: 02/27/20 Page: 1 of 1 - Page
                                                                Eastern  ID#: 13
                                                                        District of Kentucky
                                                                                       FILED
                                                                                     Jun - 18 2018
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                              Robert R. Carr
                                                                                 Clerk, U.S. District Court
                                                    )
      In re: Criminal Actions                       )     STANDING REFERRAL ORDER
                                                    )

                                          *** *** ***

            Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(a), the Court

  designates the United States Magistrate Judge for this Division and docket, per Rule

  59(a), to determine any pre-trial motion that does not dispose of a charge or defense.1

            The Court generally retains for decision rearraignment and dispositive motions

  (including those specifically listed in Rule 59(b)). The Court excepts from the referral

  motions to alter the trial date or related deadlines (including motions to alter the

  defensive motion deadline) and motions in limine (including Daubert motions).

            The Court, in consultation with the assigned Magistrate Judge, may alter this

  standing referral on a motion-by-motion or case-by-case basis, as appropriate, by

  subsequent Order.

            This the 18th day of June, 2018.




  1
    This is in addition to the standing District practice that a Magistrate Judge will conduct
  all preliminary proceedings, including initial appearances, arraignments, and hearings on
  the issue of pretrial detention or release.
                                               1
